Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-24-2005

Govt of VI v. Diaz
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4773




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Govt of VI v. Diaz" (2005). 2005 Decisions. Paper 1140.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1140


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 04-4773
                      ___________


      GOVERNMENT OF THE VIRGIN ISLANDS


                            v.

                   WILFREDO DIAZ,

                                   Appellant.

                      ___________


  On Appeal from the District Court of the Virgin Islands
                  (D.C. No. 03-cr-00007)
    District Judge: The Honorable Raymond L. Finch
    District Judge: The Honorable Thomas K. Moore
               Territorial Judge: Ive A. Swan

                      ___________

       Submitted Under Third Circuit LAR 34.1(a)
                    April 19, 2005


Before: NYGAARD, RENDELL, and SMITH, Circuit Judges.


                   (Filed May 24, 2005)

                      ___________
                                 OPINION OF THE COURT
                                      ___________


NYGAARD, Circuit Judge.

               Wilfredo Diaz appeals from the denial of his motion to dismiss the criminal

charges against him. We will affirm.

               While Diaz was incarcerated at the Golden Grove Correctional Facility in St.

Croix, Virgin Islands, prison officials charged him with violating prison regulations by

repeatedly stabbing another inmate with a knife. The Bureau of Corrections Disciplinary

Committee held a hearing after which it found Diaz guilty of violating prison regulations and

placed him in administrative segregation for fifty-five days. For the stabbing, the Government

then charged Diaz with assault in the third degree and with possession of a dangerous weapon.

Diaz filed a motion to dismiss, which the Territorial Court denied. He went to trial and was

found guilty on both counts.

               Diaz argues that because he had already been tried and sanctioned by prison

officials for the stabbing, the Government’s attempt to prosecute him violated the Double

Jeopardy Clause of the Fifth Amendment. His argument is foreclosed by our decision in United

States v. Newby, 11 F.3d 1143 (3d Cir. 1993). In Newby, we held that “a prison disciplinary

hearing is not a prosecution for Double Jeopardy Clause purposes. Disciplinary sanctions

imposed by prison authorities for infractions of prison regulations do not bar a subsequent

criminal prosecution.” Id. at 1144 (citation omitted). Other Courts of Appeal to address the

issue are in agreement. See United States v. Galan, 82 F.3d 639, 640 (5th Cir. 1996); United

States v. Brown, 59 F.3d 102, 105 (9th Cir. 1995); United States v. Hernandez-Fundora, 58 F.3d

                                                2
802, 807 (2d Cir. 1995); United States v. Rising, 867 F.2d 1255, 1259 (10th Cir. 1989); Kerns v.

Paratt, 672 F.2d 690 (8th Cir. 1982). Thus, Diaz’s argument fails as a matter of law.

              Accordingly, we affirm the Territorial Court’s order denying the motion to

dismiss.